Citation Nr: 0403898	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-23 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a July 2002 hearing before the 
undersigned Veterans Law Judge.

A layperson's reading of the service medical records reflects 
changes in left ear hearing acuity during service, and 
treatment records dated in August 1997 discuss more recent 
high frequency left ear hearing loss in the context of the 
disease course of his now-service-connected multiple 
sclerosis.  The issue of service connection for left ear 
hearing loss, both incurred in service and as secondary to 
now-service-connected multiple sclerosis, is referred to the 
RO for appropriate action.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND appended to the 
decision granting service connection for multiple sclerosis.  
The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

It is at least as likely as not that the veteran's multiple 
sclerosis began during service or was manifest to a 
compensable degree within seven years of discharge from 
service.




CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.102, 
3.303 , 3.307, 3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for multiple 
sclerosis.  Therefore, no further development is needed with 
respect to this issue.

Factual Background

At the veteran's October 1969 pre-enlistment examination, 
clinical evaluation of all systems was normal and no defects 
were noted.  Distant visual acuity was measured at 20/100 
corrected to 20/20 in the right eye, and 20/50 corrected to 
20/20 in the right eye.  All systems, including the eyes, 
were profiled as "1."  Service treatment and examination 
records reflect findings of refractive error of the eyes in 
March 1970; pain in the groin with urinary problems in July 
1970 without any consistent or specific diagnosis rendered; 
and abdominal pains in November 1970 with urinalysis 
unremarkable.  Service medical records further show that the 
veteran underwent an appendectomy due to acute appendicitis 
in February 1971.  At his service discharge examination in 
August 1971, clinical evaluation of all systems was noted to 
be normal.  Uncorrected right eye distant vision was 
evaluated as 20/60 and uncorrected left eye distant vision 
was 20/20, with corrective values not noted, although earlier 
service medical records showed both eyes to be correctable to 
20/20.  At discharge, the veteran's physical profile was a 
"1" for all systems except the eyes, which were profiled as 
"2."  The veteran's right and left ear audiometric 
thresholds at the August 1971 discharge examination were 
measured as being at higher volumes than at the pre-
enlistment examination in October 1969, but lower volumes 
than a  pre-OCS evaluation conducted in April 1970.  As will 
become evident, reviewing physicians have differed as to the 
significance of the documented changes in hearing thresholds 
reflected in the service medical records.

There is also evidence of treatment for blurry vision shortly 
after service.   In January 2004, the RO received a December 
2003 letter from S.M., O.D., with an attached April 1973 
letter to him from military reserve training personnel.  Dr. 
O.D. wrote that he had requested in 1973 that the veteran be 
excused from summer military training in order that he could 
continue his treatment for blurred vision at the University 
of Houston College of Optometry Clinic in Houston, Texas.  He 
wrote that he understood the records dating back to 1973 had 
been destroyed, but the letter attached, from the service 
department to Dr. S.M., dated in April 1973, granted the 
request that the veteran be "exempted from annual training 
this calendar year."  Dr. S.M. was addressed by the service 
department in the April 1973 letter as Chairman of the Vision 
Therapy Department of the University of Houston.

In May 1990, an MRI revealed lesions on the veteran's brain.   
Thereafter, he was diagnosed as having multiple sclerosis.  
In January 1995, the RO received the veteran's claim for 
service connection for multiple sclerosis.  In July 1996, a 
private treating physician, R.C., M.D., wrote as follows in 
support of the veteran's claim for service connection for 
multiple sclerosis:

[The veteran] has been a patient of mine since 1990.  I 
have seen him roughly every six months since then.  His 
symptoms at his first visit included weakness in his 
right leg.  I ordered an MRI which revealed lesions on 
his brain.  He experienced a series of exacerbations 
that finally rendered him unable to work after October 
1991.

In the summer of 1994, he had a sudden hearing loss in 
his right ear.  He went to [Dr. M.R.], a neurologist at 
Mayo Clinic.  Dr. [M.R.] ordered another MRI and found 
that the lesion pattern was consistent with his hearing 
loss.  [(The Board notes parenthetically that the actual 
date of the MRI at the Mayo Clinic was September 1993, 
and the MRI report, which is associated with the claims 
file, noted a worsening in the area of the right eighth 
nerve cochlear nucleus to be "worrisome given the 
clinical history of recent right sided sensory neuro 
hearing loss.")]

Later in 1994 he experienced additional symptoms that 
involved both feet and his right hand.  A good part of 
his hearing in the right ear returned at that time.

The [veteran] stated that he was offered a disability 
for hearing loss in his right ear during his discharge 
physical from the Army in 1971.  Yet in 1980, when he 
saw [Dr. H.W.] for a diving physical, his hearing was 
found to be excellent.

While the [veteran] was on active duty he also reported 
that he suffered from, and received treatment for, 
urinary and prostate difficulties.  He also reports that 
stomach pains were treated with an operation to the 
abdominal area.  He believes that his appendix was 
removed, but cannot confirm this without his Army 
medical records.

Dr. R.C. continued in his July 1996 statement as follows:

Multiple Sclerosis (MS) follows no patterns.  Some 
people get one symptom and never get another.  Some have 
them at regular intervals, while others may go years or 
even decades between exacerbations, receiving a 
diagnosis of MS only when the disease has reappeared 
many times.

MS patients often have difficulty with urinary and 
bladder infections as well as gastrointestinal distress 
caused by the change in motility of the digestive tract.  
Hearing loss, stomach and urinary problems can all be 
early symptoms of MS.

[The veteran] reports that he had none of these symptoms 
prior to entering the Army and did not recognize any 
remarkable symptoms again until 1990.

At this time the [veteran's] physical difficulties are 
predominantly on the right side as [are] his 
intermittent hearing problems.

With the benefit of hindsight and an understanding of 
the MS disease process, it is my medical opinion that 
[the veteran] first developed Multiple Sclerosis while 
in the Army.  The hearing difficulty in [the veteran's] 
right ear was MS related and directly tie[s] his medical 
difficulties in the Army to his Multiple Sclerosis....

The Board has reviewed the underlying treatment records of 
Dr. R.C. and finds his account his treatment of the veteran 
from1990 to 1996, as related directly above, to be a succinct 
and accurate summary.

The veteran continued to be treated for progressively 
worsening multiple sclerosis from 1996 to 2002.

In June 2002, M.R., M.D. of the Mayo clinic, the physician 
who associated the veteran's right hear hearing loss in 1993 
to his brain lesion by an MRI of the brain, wrote on behalf 
of the veteran's claim, recounting that the veteran had 
described symptoms of multiple sclerosis dating back to 1990.  
The letter made no mention of the veteran's problems during 
military service.

In July 2002, Dr. R.C. again wrote to the RO on behalf of the 
veteran.  Dr. R.C. noted that he had been a physician for a 
long time, that he was an associate professor of neuro-
pathology at UCLA and an associate professor at the 
University of Texas.  He again noted that the veteran had 
been his patient since 1990.  The veteran's multiple 
sclerosis was noted to have become considerably worse since 
1996.   Dr. R.C. asserted that the facts of this case were 
consistent and met the standard criteria of a case of 
secondary progressive multiple sclerosis with primary 
symptoms of hearing loss and optic neuritis.  He noted that 
optic neuritis was the presenting factor in approximately 18 
to 20 percent of male patients studied.  He asserted that the 
literature was replete from all over the world indicating 
repeated observances of first arising of MS following a wide 
range of different vaccinations including smallpox, typhoid, 
paratyphoid fever, tetanus TB and influenza.  He further 
asserted that this condition was acquired as a result of 
antigenic challenges of vital protein, either from a viral 
infection or a vaccination.  He noted that the veteran had 
hearing loss while in the Army and had optic neuritis shortly 
after discharge while serving in the Army Reserves.  He 
stated that these were the early classic onset symptoms of 
multiple sclerosis.  He felt that the veteran's case was a 
typical one, in which it entered a latency period that lasted 
until the early 1990s.  The physician acknowledged that a 
diagnosis was not confirmed until 1991 and that the condition 
had progressed since then.  He concluded by stating that it 
was his professional medical opinion that the veteran had his 
first attack while in the service and undoubtedly had hearing 
loss in the Army and an attack of optic neuritis a few months 
after leaving active duty while service in the Army reserves 
in 1971.

At his July 2002 Board hearing, the veteran described his 
symptoms during and within seven years of service that he 
contended to be attributable to multiple sclerosis.  He 
recalled weakness after his basic training shots, 
gastrointestinal problems, bladder and bowel problems, and 
vision problems including severe eye pain.  He acknowledged 
that treatment for fatigue after immunizations during basic 
training was not documented in the available service medical 
records, but asserted that he had gone on sick call at least 
twice during this period.  He described being good at sports 
prior to service but not so good at them after service.  He 
described being in close proximity to small arms fine at 
times during service with limited or unreliable hearing 
protection.  He said he was afforded no hearing protection 
during basic training.  The veteran further noted that in 
1984, a physician told him he had the hearing of a 19-year-
old, but then seven years later is hearing went "completely 
out" on the right.  He described being diagnosed by a 
private physician with severe prostatitis during the time he 
was on active duty in the military.  

In September 2002, I.P., M.D., as supervised by the 
aforementioned Dr. M.R., conducted a specialty evaluation of 
the veteran's multiple sclerosis.  The purpose of the 
evaluation to was develop a plan for treatment of the 
veteran's worsening secondary progressive multiple sclerosis.  
Past medical history included hearing loss in 1971 and 1994.  
History of the veteran's multiple sclerosis was noted to have 
been outlined in great detail in previous notes, and was 
summarized as having essentially started in the 1970s, when 
he was in the Army, when he experienced problems with fatigue 
and right sided hearing loss.   The balance of the extended 
report focused on current treatment options.

In June and July 2003, the Board obtained a two-part expert 
medical opinion in this case.  Dr. D.S., the medical expert 
from whom the opinion was obtained, was Professor and Chief, 
Department of Medicine (Neurology), at a major public 
university.  He disagreed strongly with the earlier medical 
opinions supporting the veteran's claim.  In his view, the 
veteran's feeling "sick and weak" following basic training 
immunizations did not suggest an initial attack of multiple 
sclerosis.  In his view also, the medical literature did not 
support the opinion expressed by Dr. R.C. suggesting that 
vaccinations cause multiple sclerosis.  He also disagreed 
with the contention of Dr. R.C. that complaints of hearing 
loss and visual abnormalities in the Army Reserves 
represented initial symptoms of multiple sclerosis, noting 
that the veteran's visual acuity during active duty was 
corrected to normal with corrective lenses.  He found no 
credible documentation of findings that would support the 
diagnosis of optic neuritis during or within ten years 
following the veteran's active duty service.  He also opined 
that hearing loss while on active duty would be a very 
unusual symptom of multiple sclerosis, and that a finding at 
an audiological evaluation in 1980 of "excellent hearing" 
supported the absence of any hearing loss due to an in-
service initial attack of multiple sclerosis.  He asserted 
that any in-service hearing loss was more easily explained by 
noise exposure and that the veteran's in-service abdominal 
and urinary tract complaints would be unusual manifestations 
of multiple sclerosis.  He concluded that the facts of this 
case were insufficient to support the veteran's contention 
that his multiple sclerosis was either caused by 
immunizations received during his service or that the initial 
manifestations of multiple sclerosis began during his active 
duty service or within ten years following completion of his 
active duty. 

In September 2003, Dr. M.R. wrote a letter on behalf of the 
veteran, noting that the veteran had progressive multiple 
sclerosis that began with weakness in the early 1990s, and 
that in the 1970s, while in the Army, the veteran developed 
quite significant fatigue that may have been the beginning of 
his illness.

In December 2003, Dr. I.P., a neurologist at the University 
of Cincinnati Medical Center, wrote to respond to the June 
and July 2003 expert medical opinions of Dr. D.S.  He 
asserted that the veteran's multiple sclerosis began in the 
1970s, when the veteran experienced right-sided hearing loss, 
fatigue, and later on blurry vision.  He acknowledged that 
hearing problems were not frequently seen in multiple 
sclerosis, but noted that they can still be part of the 
illness, and cited three references to articles published in 
medical journals on the subject of hearing loss which, by 
their titles, indicate that hearing loss is sometimes a 
symptom of multiple sclerosis.  The neurologist noted that 
most progressive multiple sclerosis patients do experience a 
few relatively minor relapses early in the disease course.  
He noted that these events are usually several years or even 
decades apart from the onset of the progressive state.  The 
neurologist opined that, from this standpoint, the symptoms 
the veteran experienced in the 1970s were likely related to 
his illness.  He concluded that while this could not be 
proven in retrospect with absolute certainty, it also could 
not be ruled out.

In January 2004, Dr. R.C. responded to Dr. D.S.'s June and 
July 2003 expert medical opinions.  He noted that the 
veteran's military medical files showed four different 
hearing tests, all showing different values, indicating a 
relapsing and remitting hearing problem.  He asserted that 
this was not uncommon in multiple sclerosis cases.  He stated 
that it appeared that Dr. D.S. had not seen a letter from the 
Army to Dr. S.M. (this is likely true - the letter was 
received as evidence by the Board as part of the rebuttal to 
the expert medical opinion).  He further noted that Dr. I.P 
and Dr. M.R. appeared to agree with his opinion that the 
veteran contracted multiple sclerosis while in service or 
very near his time in service.  He again asserted that the 
literature was replete with cases where the disease can "go 
under ground" for decades and reappear.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  
When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Multiple sclerosis may be presumed to have been incurred in 
service if manifest to a compensable degree within seven 
years of separation from service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309(a).  VA regulations state explicitly 
that the minimum rating for multiple sclerosis is 30 percent.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8018.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Since the minimum rating for multiple sclerosis is explicitly 
stated to be 30 percent, see 38 C.F.R. § 4.124a, Diagnostic 
Code 8018, a bare showing of multiple sclerosis within 7 
years of service would satisfy that part of the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) which requires 
multiple sclerosis to be present to a "compensable degree" 
within seven years of service.  Therefore, the precise 
question before the Board is whether it is at least as likely 
as not that the veteran's multiple sclerosis began during 
service, is related to some incident of service, or was 
manifest within seven years of service.  38 U.S.C.A. §§ 1110, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 
3.309(a) (2003).  For the reasons set forth below, the Board 
answers this question in the affirmative.

The only on-point medical evidence against the veteran's 
claim for service connection for multiple sclerosis are the 
June and July 2003 opinions of the independent medical expert 
of Dr. D.S., a very well-credentialed neurologist.  However, 
in order to deny the veteran's claim, the Board would have to 
find that his opinion outweighs the contrasting opinions of 
three well-credentialed treating physicians -- two university 
medical school professors in the field of neurology and a 
treating neurologist at the Mayo Clinic. 

There are some aspects of the June and July 2003 opinions of 
the independent medical expert that render them less than 
definitive.  He argues that the veteran's in-service hearing 
loss was most likely due to acoustic trauma; yet argues 
excellent post-service hearing and post-service waxing and 
waning of the veteran's hearing loss illustrates the veteran 
did not have hearing loss due to multiple sclerosis during 
service.  By contrast, the treating physicians found by an 
MRI study that an area of the veteran's brain lesion near the 
right cochlear nerve accounted for waxing and waning hearing 
loss, and noted such a pattern of hearing loss during 
service.  At the July 2002 Board hearing, the undersigned 
elicited an in-service history of acoustic trauma from the 
veteran, and in light of this testimony the undersigned does 
not as a practical matter doubt the independent medical 
expert's opinion that the veteran experienced some degree of 
loss of hearing acuity (whether disabling or not) due to in-
service acoustic trauma.  However, Dr. R.C. in January 2004 
correctly pointed out that Dr. D.S. did not acknowledge the 
variance in the veteran's hearing acuity as demonstrated by 
in-service audiological examinations.  At best, Dr. D.S. 
glossed over or overlooked this aspect of the evidence, and 
thus failed to address thoroughly a significant contention of 
the treating physicians.

Dr. I.P. has forthrightly acknowledged hearing loss is 
unusual in such cases, but has also submitted references to 
published medical journals on the subject of hearing loss due 
to multiple sclerosis.  One such article pertains to hearing 
loss during flare-ups of multiple sclerosis, tending to lend 
credibility to the opinions and impressions of the treating 
physicians.  And in this particular case, multiple treatment 
records and a September 1993 Mayo Clinic report of an MRI of 
the veteran's brain tend to substantiate the view that the 
veteran has experienced right ear hearing loss associated 
with his multiple sclerosis.  The matter of whether the 
veteran's in-service hearing loss was caused by early 
multiple sclerosis perhaps remains a question reasonably open 
to debate.  However, the fact that the veteran's multiple 
sclerosis has been productive of hearing loss after service 
(however unusual this may be) seems beyond debate at this 
point and appears to render more reasonable the possibility 
that the veteran had hearing problems related to early 
manifestations of multiple sclerosis during service.  (There 
is no competent evidence of current hearing loss as defined 
by 38 C.F.R. § 3.385; as noted above, the issue of service 
connection for right-sided hearing loss is the subject of a 
remand appended to this decision, and the requested 
development of that claim includes a VA audiological 
examination.)

In similar fashion, Dr. D.S. has discounted many other 
claimed early manifestations of multiple sclerosis, such as 
urinary problems, abdominal problems, and problems with 
eyesight, which are documented either during service or 
within two to three years of service, as "unusual" 
manifestations of multiple sclerosis, but with little or no 
further elaboration.  As with hearing loss, however, he does 
not seem to disagree that multiple sclerosis could have been 
the cause of such symptoms, or to offer any proof as to why 
the unusual should be entirely dismissed in this case.  Dr. 
I.P. has offered in conclusion what appears to be the most 
balanced overall analysis of the facts of this case, 
asserting his view that the veteran contracted multiple 
sclerosis while in service or very near his time in service, 
and that while this could not be proven in retrospect with 
absolute certainty, it also could not be ruled out.
  
In sum, after nine years of adjudication and extensive 
development, there appears to be no further factual 
development that could resolve the disparate medical opinions 
received in this case, and the Board cannot find any basis 
upon which it could plausibly assert that the preponderance 
of the evidence is against the veteran's claim.  In the 
Board's judgment, for the aforementioned reasons, the 
opinions of the veteran's treating physicians are as 
probative as the opinion that goes against the claim and the 
evidence, overall, is at least in equipoise as to whether the 
veteran's multiple sclerosis began during or within 7 years 
of service.  Accordingly, service connection for multiple 
sclerosis is warranted.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518 (1996).  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.


REMAND

As noted in the decision above, service medical records 
reflect changes in the veteran's right ear hearing acuity 
during service.  One medical opinion has been received 
indicating these changes in hearing acuity were best 
explained by acoustic trauma, while other medical opinions 
indicate the changes in hearing acuity to be early symptoms 
of multiple sclerosis.  More recent medical evidence 
attributes right ear hearing loss to a brain lesion 
associated with multiple sclerosis, as demonstrated in a  
September 1993 MRI of the brain as evaluated at the Mayo 
Clinic.  Subsequent records of treatment appear to assess 
waxing and waning hearing loss in both the left and right 
ears to now-service-connected progressive multiple sclerosis.  
(The issue of entitlement to service connection for left ear 
hearing loss is referred to the RO in the introduction to 
this decision and remand). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is 
not clear from the record whether the veteran now has right 
ear hearing loss which meets these thresholds.

In light of the foregoing, the Board finds that a VA 
examination is warranted for the purpose of determining 
whether the veteran has a right ear hearing loss disability 
and, if so, whether it at least as likely as not began during 
service, is related to any incident of service, or is 
secondary to now-service-connected progressive multiple 
sclerosis.  See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for right ear hearing loss of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination for 
the purpose of determining whether he has 
a current right ear hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385.  If such hearing loss is present, 
the RO should schedule the veteran for the 
appropriate examination or obtain an 
opinion in lieu of an examination on the 
question of whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's current right ear hearing loss 
disability began during service, is 
related to any incident of service, was 
caused or aggravated by his service-
connected multiple sclerosis, or some 
combination of the above.  The RO should 
send the claims file to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed, to 
include service medical records of 
audiological examinations, and post-
service records of treatment for multiple 
sclerosis, including attributions of right 
ear hearing loss to the veteran's multiple 
sclerosis.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
right ear hearing loss with consideration 
of all of the evidence added to the 
record since the Supplemental Statement 
of the Case (SSOC) issued in January 
2002.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veterans 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



